DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/05/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 11, 20, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kahn et al (US 2013/0234823) (“Kahn”) in view of Aumer et al (US 2016/0094899) (“Aumer”) and further in view of Couse (US 2014/0275824) and further in view of Ashby (US 2015/0250418) and further in view of Shtalryd (US 2013/0072763) and further in view of Schluess et al (US 2010/0016682) (“Schluess”).
Regarding Claim 1, while Kahn teaches a method for determining sleep characteristics based on movement data (Abstract, [0016] sleep sensing system, [0026]-[0027] uses sleep state logic to determine sleep characteristics), comprising: 
providing a device that is configured to be worn as a wrist watch or bracelet ([0016] sleep sensing system 100 may be configured as a wristband 110), the device comprising a processor (Fig. 8, [0087] device with processor, [0093]-[0096] may be provided in the previous embodiments, i.e. the wristband) and an accelerometer configured to detect small motions of a user when the device is being worn by the user ([0026] sleep sensing system may utilize an accelerometer, [0027] the system uses micro-movements for determining the sleep state of the user); 
detecting respiration or a heart rate with a sensor located within the device ([0026]); 
storing an output signal from the accelerometer during sleep ([0088] all gathered information will be stored); 
determining, based at least in part on a portion of the output signal, whether the user was sleeping during a time corresponding to the filtered portion of the output signal (Abstract, [0027]); 
based on a determination that the user was sleeping, determining a sleep characteristic for at least a portion of the time corresponding to the filtered portion of the output signal of the accelerometer ([0027]); 
wherein determining a sleep characteristic comprises determining whether the user was experiencing deep sleep, light sleep, or random-eye movement (“REM”) sleep ([0027]).
Kahn fails to teach calibrating the accelerometer to detect micro-motion during a rest or sleep state, and
detecting respiration or a heart rate with an optical sensor located within the device.
However Aumer teaches a biometric monitor (Abstract) comprising calibrating an accelerometer to detect micro-motion during a rest or sleep state ([0107]) and utilizing an optical 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to calibrate the accelerometer of Kahn to ensure micro-movements are detected appropriately as taught by Aumer as this ensures the accelerometer is appropriately sensitive for the desired motion. Furthermore, it would have been obvious to measure the heart rate of Kahn with an optical sensor as taught by Aumer as the application of a known technique (Aumer: using PPG for heart rate monitoring) to a known device (Kahn: heart rate monitor) ready for improvement to provide predictable results of accurately assessed heart rate. 
Yet their combined efforts fail to teach  
applying a filter to a portion of the output signal, and
determining, based at least in part on the filtered portion of the output signal, whether the user was sleeping during a time corresponding to the filtered portion of the output signal.
However Couse teaches a system for monitoring subject health including sleep monitoring (Abstract, [0160]) and further teaches that accelerometer data may be filtered ([0174] removed errant spikes in accelerometer data with smoothing filter).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to process Kahn’s accelerometer data with a filter as taught by Couse to remove errant spikes that may reflect noise in the data. 
Yet their combined efforts fail to teach conserving power by turning off the optical sensor.
However Ashby teaches a physiological monitoring device (Abstract) wherein heart rate can be monitored by an optical monitor ([0062]) and further teaches conserving power by turning off the optical sensor when not measuring ([0080]).

Yet their combined efforts fail to teach activating the optical sensor to measure the respiration or the heart rate when a respiratory condition or event is detected using the accelerometer and determining that the user experienced a pattern of obstructive apnea or a pattern of central apnea.
However Shtalryd teaches a mobile monitor for subject characteristics (Abstract) comprising measuring micro movements to determine if a breathing-related alarm condition is met ([0042]) and that the monitoring of breathing cessation ([0045], [0054] irregular breathing patterns detected, alarm uses known characteristics of central sleep apnea used as a threshold)  and Schluess teaches a physiological monitor (Abstract) where two sets of related data are combined to provide higher confidence in a submitted patient alarm (Abstract). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention for the micro movement monitoring of Kahn to be further utilized to consider whether movement data indicates a breathing-related alarm condition as taught by Shtalryd as this provides contextual data as to whether the subject is in a respiratory danger state. Furthermore, it would be obvious to also activate the optical sensor and analyze the breathing of the subject with Aumer’s PPG signal as this provides two sets of breathing data which may be compared to confirm with confidence whether subject is experiencing an adverse respiration event.

Regarding Claim 11, while Kahn teaches a device for determining sleep characteristics based on movement data (Abstract, [0016] sleep sensing system, [0026]-[0027] uses sleep state logic to determine sleep characteristics), comprising: 

a sensor configured to detect respiration or a heart rate ([0026]);
a memory store wherein memory stores include non-transitory, computer-readable medium containing instructions for determining sleep characteristics (Fig. 8, [0087]-[0088] memory 820, [0093]-[0096] may be provided in the previous embodiments, i.e. the wristband) from the micro-motions measured by the accelerometer
a processor configured to execute the instruction to perform stages (Fig. 8, [0087] device with processor, [0093]-[0096] may be provided in the previous embodiments, i.e. the wristband)  comprising:
storing an output signal from the accelerometer during sleep ([0088] all gathered information will be stored); 
determining, based at least in part on a portion of the output signal, whether the user was sleeping during a time corresponding to the filtered portion of the output signal (Abstract, [0027]); 
based on a determination that the user was sleeping, determining a sleep characteristic for at least a portion of the time corresponding to the filtered portion of the output signal of the accelerometer ([0027]); 
wherein determining a sleep characteristic comprises determining whether the user was experiencing deep sleep, light sleep, or random-eye movement (“REM”) sleep ([0027]),
Wherein the device is a wearable device that is configured to be positioned at the user’s wrist ([0016]).
Kahn fails to teach calibrating the accelerometer to detect micro-motion during a rest or sleep state, and
an optical sensor located within the device.
However Aumer teaches a biometric monitor (Abstract) comprising calibrating an accelerometer to detect micro-motion during a rest or sleep state ([0107]) and utilizing an optical sensor to detect respiration and heart rate ([0103] PPG sensor may be processed to provide either waveform
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to calibrate the accelerometer of Kahn to ensure micro-movements are detected appropriately as taught by Aumer as this ensures the accelerometer is appropriately sensitive for the desired motion. Furthermore, it would have been obvious to measure the heart rate of Kahn with an optical sensor as taught by Aumer as the application of a known technique (Aumer: using PPG for heart rate monitoring) to a known device (Kahn: heart rate monitor) ready for improvement to provide predictable results of accurately assessed heart rate. 
Yet their combined efforts fail to teach  
applying a filter to a portion of the output signal, and
determining, based at least in part on the filtered portion of the output signal, whether the user was sleeping during a time corresponding to the filtered portion of the output signal.
However Couse teaches a system for monitoring subject health including sleep monitoring (Abstract, [0160]) and further teaches that accelerometer data may be filtered ([0174] removed errant spikes in accelerometer data with smoothing filter).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to process Kahn’s accelerometer data with a filter as taught by Couse to remove errant spikes that may reflect noise in the data. 
Yet their combined efforts fail to teach conserving power by turning off the optical sensor.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention for the optical monitoring as taught by Aumer to further conserve power by turning off the optical sensor when not in use as taught by Ashby to extend battery life of the system.
Yet their combined efforts fail to teach activating the optical sensor to measure the respiration or the heart rate when a respiratory condition or event is detected using the accelerometer and determining that the user experienced a pattern of obstructive apnea or a pattern of central apnea.
However Shtalryd teaches a mobile monitor for subject characteristics (Abstract) comprising measuring micro movements to determine if a breathing-related alarm condition is met ([0042]) and that the monitoring of breathing cessation ([0045], [0054] irregular breathing patterns detected, alarm uses known characteristics of central sleep apnea used as a threshold)  and Schluess teaches a physiological monitor (Abstract) where two sets of related data are combined to provide higher confidence in a submitted patient alarm (Abstract). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention for the micro movement monitoring of Kahn to be further utilized to consider whether movement data indicates a breathing-related alarm condition as taught by Shtalryd as this provides contextual data as to whether the subject is in a respiratory danger state. Furthermore, it would be obvious to also activate the optical sensor and analyze the breathing of the subject with Aumer’s PPG signal as this provides two sets of breathing data which may be compared to confirm with confidence whether subject is experiencing an adverse respiration event.

Regarding Claim 20, while Kahn teaches a non-transitory, computer-readable medium containing instructions that, when executed by a processor of a computing device, causes the processor to perform stages for determining sleep characteristics based on movement data  (Abstract, [0016] sleep sensing system, [0026]-[0027] uses sleep state logic to determine sleep characteristics), the stages comprising
receiving data from the accelerometer regarding detected micro-motion of a user when the device is being worn by the user ([0016] sleep sensing system 100 may be configured as a wristband 110, worn by the user, [0027] the system uses micro-movements for determining the sleep state of the user);
receiving data from an optical sensor configured to detect respiration or a heart rate ([0026]);
a processor configured to execute the instruction to perform stages (Fig. 8, [0087] device with processor, [0093]-[0096] may be provided in the previous embodiments, i.e. the wristband)  comprising:
storing an output signal from the accelerometer during sleep ([0088] all gathered information will be stored); 
determining, based at least in part on a portion of the output signal, whether the user was sleeping during a time corresponding to the filtered portion of the output signal (Abstract, [0027]); 
based on a determination that the user was sleeping, determining a sleep characteristic for at least a portion of the time corresponding to the filtered portion of the output signal of the accelerometer ([0027]); 
wherein determining a sleep characteristic comprises determining whether the user was experiencing deep sleep, light sleep, or random-eye movement (“REM”) sleep ([0027]), 
Wherein the device is a wearable device that is configured to be positioned at the user’s wrist ([0016]).

Receiving data from an optical sensor configured to detect respiration or a heart rate. 
However Aumer teaches a biometric monitor (Abstract) comprising calibrating an accelerometer to detect micro-motion during a rest or sleep state ([0107]) and utilizing an optical sensor to detect respiration and heart rate ([0103] PPG sensor may be processed to provide either waveform
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to calibrate the accelerometer of Kahn to ensure micro-movements are detected appropriately as taught by Aumer as this ensures the accelerometer is appropriately sensitive for the desired motion. Furthermore, it would have been obvious to measure the heart rate of Kahn with an optical sensor as taught by Aumer as the application of a known technique (Aumer: using PPG for heart rate monitoring) to a known device (Kahn: heart rate monitor) ready for improvement to provide predictable results of accurately assessed heart rate. 
Yet their combined efforts fail to teach  
applying a filter to a portion of the output signal, and
determining, based at least in part on the filtered portion of the output signal, whether the user was sleeping during a time corresponding to the filtered portion of the output signal.
However Couse teaches a system for monitoring subject health including sleep monitoring (Abstract, [0160]) and further teaches that accelerometer data may be filtered ([0174] removed errant spikes in accelerometer data with smoothing filter).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to process Kahn’s accelerometer data with a filter as taught by Couse to remove errant spikes that may reflect noise in the data. 

However Ashby teaches a physiological monitoring device (Abstract) wherein heart rate can be monitored by an optical monitor ([0062]) and further teaches conserving power by turning off the optical sensor when not measuring ([0080]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention for the optical monitoring as taught by Aumer to further conserve power by turning off the optical sensor when not in use as taught by Ashby to extend battery life of the system.
Yet their combined efforts fail to teach activating the optical sensor to measure the respiration or the heart rate when a respiratory condition or event is detected using the accelerometer and determining that the user experienced a pattern of obstructive apnea or a pattern of central apnea.
However Shtalryd teaches a mobile monitor for subject characteristics (Abstract) comprising measuring micro movements to determine if a breathing-related alarm condition is met ([0042]) and that the monitoring of breathing cessation ([0045], [0054] irregular breathing patterns detected, alarm uses known characteristics of central sleep apnea used as a threshold)  and Schluess teaches a physiological monitor (Abstract) where two sets of related data are combined to provide higher confidence in a submitted patient alarm (Abstract). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention for the micro movement monitoring of Kahn to be further utilized to consider whether movement data indicates a breathing-related alarm condition as taught by Shtalryd as this provides contextual data as to whether the subject is in a respiratory danger state. Furthermore, it would be obvious to also activate the optical sensor and analyze the breathing of the subject with Aumer’s PPG signal as this provides two sets of breathing data 
Regarding Claim 23, while Kahn, Aumer, Couse, Ashby, Shtalryd, and Schluess teach the non-transitory, computer-readable medium of claim 20, Ashby teaches conserving power and activation of sensors requiring certain conditions (See Claim 20 Rejection), Shtalryd teaches where an event of no breathing requires a secondary step to occur ([0045], [0054] no breathing requires an alarm), Schuess teaches that confirmation of an event can be performed with two different data sets (See Claim 20 Rejection), their combined efforts fail to teach wherein when the accelerometer detects no micro-motions, the optical sensor is activated to check for respiration or a heartbeat.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to utilize the micro-motion of Kahn to also detection a cessation of breathing as taught by Shtalryd as another data point that will contextualize the subject’s health state. Ashby’ power conservation and Schluess’s secondary parameter determination would also be obvious to check for an adverse condition with two datasets, but saving power by only checking with the second dataset if the first dataset suggests it is needed. One of ordinary skill in the art would recognize the components as a way to detect apnea with confidence while also saving power for the system.
Regarding Claim 30, while Kahn, Aumer, Couse, Ashby, Shtalryd, and Schluess teach the non-transitory, computer-readable medium of claim 20, wherein the processor in applying the filter smooths and filters a selected output (See Claim 20 Rejection, Couse).  

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kahn in view of Aumer and further in view of Couse and further in view of Ashby and further in view of Shtalryd and further in view of Schluess and further in view of Lavie (US 5,280,791).
Regarding Claim 3, while Kahn, Aumer, Couse, Ashby, Shtalryd, and Schluess teach the method of claim 1, their combined efforts fail to teach wherein determining a sleep characteristic comprises comparing a portion of the filtered output signal to a stored signal.
However Lavie teaches a sleep monitor (Abstract) and further teaches wherein determining a sleep characteristic comprises comparing a portion of the filtered output signal to a stored signal (Col. 2, L. 63 – Col. 3, L. 4, “An electronic signal representative of a sleep state, is produced responsive to both the first and second output signals. The electronic signal is obtained by using electronic storage means for providing reference signals representative of criteria for designating sleep state and means for comparing those reference signals to the first and to the second output signal values.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention that determining a sleep characteristic as taught in Kahn comprises a comparison to a reference stored pattern as taught by Lavie as this provides a measure of confidence that the measured sleep characteristic reflects known behavior of sleep.

Claim(s) 4, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kahn in view of Aumer and further in view of Couse and further in view of Ashby and further in view of Shtalryd and further in view of Schluess and further in view of Lavie and further in view of Wyeth et al (US 2015/0374292) (“Wyeth”).
Regarding Claim 4, while Kahn, Aumer, Couse, Ashby, Shtalryd, Schluess, and Lavie teach the method of claim 3, their combined efforts fail to teach wherein the stored pattern is at least partially based on data collected from the user.  
However Wyeth teaches a medical device (Abstract) wherein baseline data measurements for a subject may be gathered from the same subject ([0169] “The results from a particular patient test may be compared against a baseline measurement of the same patient performed at a different time, or against a database of known normal and pathologic responses, 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to set the stored baseline patterns of Lavie to be based on the same subject as taught by Wyeth as this ensures that distinctions between sleep states are most accurate for a particular individual.

Regarding Claim 13, while Kahn, Aumer, Couse, Ashby, Shtalryd, and Schluess teach the device of claim 11, their combined efforts fail to teach wherein determining a sleep characteristic comprises comparing a portion of the filtered output signal to a stored signal.
However Lavie teaches a sleep monitor (Abstract) and further teaches wherein determining a sleep characteristic comprises comparing a portion of the filtered output signal to a stored signal (Col. 2, L. 63 – Col. 3, L. 4, “An electronic signal representative of a sleep state, is produced responsive to both the first and second output signals. The electronic signal is obtained by using electronic storage means for providing reference signals representative of criteria for designating sleep state and means for comparing those reference signals to the first and to the second output signal values.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention that determining a sleep characteristic as taught in Kahn comprises a comparison to a reference stored pattern as taught by Lavie as this provides a measure of confidence that the measured sleep characteristic reflects known behavior of sleep.
Yet their combined efforts fail to teach wherein the stored pattern is at least partially based on data collected from the user.  
However Wyeth teaches a medical device (Abstract) wherein baseline data measurements for a subject may be gathered from the same subject ([0169] “The results from a particular patient test may be compared against a baseline measurement of the same patient 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to set the stored baseline patterns of Lavie to be based on the same subject as taught by Wyeth as this ensures that distinctions between sleep states are most accurate for a particular individual.

Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kahn in view of Aumer and further in view of Couse and further in view of Ashby and further in view of Shtalryd and further in view of Schluess and further in view of Zhou et al (“Real-time Hand-Writing Tracking and Recognition by Integrated Micro Motion and Vision Sensors Platform”) (“Zhou”).
Regarding Claim 7, while Kahn, Aumer, Couse, Ashby, Shtalryd, and Schluess teach the method of claim 1, their combined efforts fail to teach wherein the micro-movements of the user, the accelerometer is configured to detect are based on setting the sensitivity of the accelerometer between 0.1-5.0 millivolts per G- force.  
However Zhou teaches an accelerometer-based subject monitoring (Abstract) wherein micro-motion based sensing is performed by accelerometers with a sensitivity between 0.1-5.0 millivolts per G-force (p1748, Sensor Calibration, “Vdd is the reference voltage, which is 3.3 V for both accelerometer and gyroscopes; the sensitivity of accelerometer is 3.3 mV/g, and 300 mV/◦/s for gyroscopes.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use the accelerometer monitoring using a certain level sensitivity, noted in Zhou, in the micro-motion based sleep monitoring of Kahn, Aumer, and Couse as a means to standardize sensitivity across system trials.

Regarding Claim 17, while Kahn, Aumer, Couse, Ashby, Shtalryd, and Schluess teach the device of claim 11, their combined efforts fail to teach wherein the accelerometer is configured to detect small motions of a user based on setting the sensitivity of the accelerometer between 0.1-5.0 millivolts per G- force.  
However Zhou teaches an accelerometer-based subject monitoring (Abstract) wherein micro-motion based sensing is performed by accelerometers with a sensitivity between 0.1-5.0 millivolts per G-force (p1748, Sensor Calibration, “Vdd is the reference voltage, which is 3.3 V for both accelerometer and gyroscopes; the sensitivity of accelerometer is 3.3 mV/g, and 300 mV/◦/s for gyroscopes.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use the accelerometer monitoring using a certain level sensitivity, noted in Zhou, in the micro-motion based sleep monitoring of Kahn, Aumer, and Couse as a means to standardize sensitivity across system trials.

Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kahn in view of Aumer and further in view of Couse and further in view of Ashby and further in view of Shtalryd and further in view of Schluess and further in view of Arnold et al (US 2016/0007934) (“Arnold”).
Regarding Claim 9, while Kahn, Aumer, Couse, Ashby, Shtalryd, and Schluess teach the method of claim 1, their combined efforts fail to teach wherein the micro-movements of the user, the accelerometer is configured to detect are based on setting a sampling rate of the accelerometer between 5-1000 Hz.
However Arnold teaches a method for determining sleep characteristics based on movement data (Abstract, Figs. 1 and 5, [0056], [0110]), comprising detecting small motions of a user based on setting a sampling rate of the accelerometer between 5-1000 Hz ([0057]).

 
Regarding Claim 19, while Kahn, Aumer, Couse, Ashby, Shtalryd, and Schluess teach the device of claim 11, their combined efforts fail to teach wherein the micro-movements of the user, the accelerometer is configured to detect are based on setting a sampling rate of the accelerometer between 5-1000 Hz.
However Arnold teaches a method for determining sleep characteristics based on movement data (Abstract, Figs. 1 and 5, [0056], [0110]), comprising detecting small motions of a user based on setting a sampling rate of the accelerometer between 5-1000 Hz ([0057]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to set the sampling rate of Kahn, Aumer, Couse, Ashby, Shtalryd, and Schluess as 5-1000 Hz as taught by Arnold as a means to standardize sampling rate across system trials.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kahn in view of Aumer and further in view of Couse and further in view of Ashby and further in view of Shtalryd and further in view of Schluess and further in view of Loree, IV (US 2012/0313773) (“Loree”).
Regarding Claim 21, while Kahn, Aumer, Couse, Ashby, Shtalryd, and Schluess teach the method of claim 1, their combined efforts fail to teach the method comprising a communication module and the communication module includes a step of transmitting a signal to turn on a light or gradually increase a brightness of lights proximate to a subject so that a wake-up routine is initiated or to wake up the subject.  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include wake up steps of Loree in the sleep analyzer of Kahn, Aumer, Couse, Ashby, Shtalryd, and Schluess as this enables waking a subject during REM, which provides a better level of restfulness in a subject.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kahn in view of Aumer and further in view of Couse and further in view of Ashby and further in view of Shtalryd and further in view of Schluess and further in view of Burton et al (US 2005/0217674) (“Burton”).
Regarding Claim 22, while Kahn, Aumer, Couse, Ashby, Shtalryd, and Schluess teach the device of claim 11, and Ashby further teaches wherein the device further includes an ambient light sensor sensor (Abstract), their combined efforts fail to teach the ambient light sensor, the optical sensor, and the accelerometer operate independently of one another.
However Burton teaches a sleep monitoring system (Abstract) that further includes sensors operating independently of one another ([0036]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to operate the sensors of Kahn in an independent fashion as taught by Burton as a means of clarifying how the sensors can be operated in Kahn as Kahn has not stated whether the sensors coordinate or operate independently.

Claim(s) 24, 26-29, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kahn in view of Aumer and further in view of Couse and further in view of Ashby and Shtalryd and further in view of Schluess and further in view of Saadat et al (US 2009/0281433) (“Saadat”) and further in view of DeBusschere et al (US 2018/0177464) (“DeBusschere”).
Regarding Claim 24, while Kahn, Aumer, Couse, Ashby, Shtalryd, and Schluess teach the method of claim 1, their combined efforts fail to teach the method further comprising magnifying an amplitude of the output signal and determining one or more qualities of a resulting magnified output signal, wherein the resulting magnified signal includes the amplitude in a graphical representation as a waveform amplitude, wavelength, signal-to-noise ratio, or variance.
However Saadat teaches a physiological monitor (Abstract) where micromovement may be processed by filtering and magnifying ([0061] “Alternatively a piezoelectric sensor can measure the heart rate by detecting the micro movements of the body associated to the ejection of blood in the aorta and the output signal is amplified and filtered to serve in further signal processing. Other heart rate sensing techniques known to one skilled in the art can be used as well.” An amplified output of movement data would reflect a magnified amplitude of output motion).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to magnify the output motion signal of Kahn as taught by Saadat as a necessary step for this data’s signal processing. Furthermore, magnification improves signal to noise ratio when reviewing pulsatile motion from micromotion (DeBusschere: [0032]).
Yet their combined efforts fail to teach wherein the resulting magnified signal includes the amplitude in a graphical representation as a waveform amplitude, wavelength, signal-to-noise ratio, or variance.
However DeBusschere teaches a medical device (Abstract) and further teaches that measured motion data may be displayed as a waveform via a graphical representation ([0037]).

Regarding Claim 26, while Kahn, Aumer, Couse, Ashby, Shtalryd, and Schluess teach the device of claim 11, their combined efforts fail to teach wherein the processor is configured to magnify an amplitude of the output signal so that a respiratory signal is discernable from a large-scale movement within the magnified output signal.  
However Saadat teaches a physiological monitor (Abstract) where micromovement may be processed by filtering and magnifying ([0061] “Alternatively a piezoelectric sensor can measure the heart rate by detecting the micro movements of the body associated to the ejection of blood in the aorta and the output signal is amplified and filtered to serve in further signal processing. Other heart rate sensing techniques known to one skilled in the art can be used as well.” An amplified output of movement data would reflect a magnified amplitude of output motion).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to magnify the output motion signal of Kahn as taught by Saadat as a necessary step for this data’s signal processing. Furthermore, magnification improves signal to noise ratio when reviewing pulsatile motion from micromotion (DeBusschere: [0032]). Examiner also notes that the limitation ‘so that a respiratory signal is discernable from a large-scale movement within the output signal.’ Is intended use.
Regarding Claim 27, while Kahn, Aumer, Couse, Ashby, Shtalryd, and Schluess teach the non-transitory, computer -readable medium of claim 20, their combined efforts fail to teach the medium further comprising magnifying the output signal
However Saadat teaches a physiological monitor (Abstract) where micromovement may be processed by filtering and magnifying ([0061] “Alternatively a piezoelectric sensor can 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to magnify the output motion signal of Kahn as taught by Saadat as a necessary step for this data’s signal processing. Furthermore, magnification improves signal to noise ratio when reviewing pulsatile motion from micromotion (DeBusschere: [0032]). Examiner also notes that the limitation ‘so that a respiratory signal is discernable from a large-scale movement within the output signal.’ Is intended use.

Regarding Claim 28, while Kahn, Aumer, Couse, Ashby, Shtalryd, and Schluess teach the method of claim 1, and Couse teaches wherein the filter is a smoothing filter (See Claim 1 Rejection), their combined efforts fail to teach where a selected output is magnified.  
However Saadat teaches a physiological monitor (Abstract) where micromovement may be processed by filtering and magnifying ([0061] “Alternatively a piezoelectric sensor can measure the heart rate by detecting the micro movements of the body associated to the ejection of blood in the aorta and the output signal is amplified and filtered to serve in further signal processing. Other heart rate sensing techniques known to one skilled in the art can be used as well.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to magnify the output motion signal of Kahn as taught by Saadat as a necessary step for this data’s signal processing. Furthermore, magnification improves signal to noise ratio when reviewing pulsatile motion from micromotion (DeBusschere: [0032]).
Regarding Claim 31, Kahn, Aumer, Couse, Ashby, Shtalryd, Schluess, Saadat, and DeBusschere teach the method of claim 28, wherein the selected output when magnified provides an output signal where large-scale movements are discernable from micro-motions (See Claim 28 Rejection, data previously calibrated for micro-motions, data taught as amplified, and micro-motion data would appear differently than macro-motion data and thus be discernable).

Regarding Claim 29, while Kahn, Aumer, Couse, Ashby, Shtalryd, and Schluess teach the device of claim 11, and Couse teaches the device further comprising a hardware component or a software component that implements the filter and smooths a selected output (See Claim 11 Rejection), their combined efforts fail to teach where a selected output is magnified.  
However Saadat teaches a physiological monitor (Abstract) where micromovement may be processed by filtering and magnifying ([0061] “Alternatively a piezoelectric sensor can measure the heart rate by detecting the micro movements of the body associated to the ejection of blood in the aorta and the output signal is amplified and filtered to serve in further signal processing. Other heart rate sensing techniques known to one skilled in the art can be used as well.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to magnify the output motion signal of Kahn as taught by Saadat as a necessary step for this data’s signal processing. Furthermore, magnification improves signal to noise ratio when reviewing pulsatile motion from micromotion (DeBusschere: [0032]).



Response to Arguments
Applicant’s arguments filed 1/05/2022 with respect to the 35 USC 103 rejection of claims 1, 11, and 20 have been fully considered, but are not persuasive. 
Applicant argues that because Ashby teaches optical monitoring from an ear lobe, Ashby would not be used to modify a sensor at a different location. Examiner respectfully disagrees. Ashby does not require the sensing to be performed at the ear ([0103]) and one of ordinary skill in the art would understand that optical heart rate sensing is not limited to an ear location.
Applicant’s remaining amendments and arguments filed 1/05/2022 with respect to the 35 USC 103 rejection of Claims 1, 11, and 20 have been fully considered and are persuasive. The rejection is withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Kahn, Aumer, Couse, Ashby, Shtalryd, and Schluess.
Consequently, claims 3, 7, 9, 13, 17, 19, 21-24, 26, and 27 remain rejected due to their dependency on rejected independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791